Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  155016                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 155016
                                                                    COA: 333491
                                                                    Oakland CC: 2002-187273-FC
  FREDERICK SEEKINS,
           Defendant-Appellant.

  _____________________________________/

         By order of May 1, 2018, the defendant’s appellate counsel was directed to file a
  supplemental brief. On order of the Court, the brief having been received, the application
  for leave to appeal the November 9, 2016 order of the Court of Appeals is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for reconsideration of the defendant’s June
  17, 2016 application for leave to appeal under the standard applicable to direct appeals.
  Appellate counsel admits that she did not meet with the defendant until two days after the
  deadline for filing a delayed application for leave to appeal. Accordingly, the defendant
  was deprived of his direct appeal as a result of constitutionally ineffective assistance of
  counsel. See Roe v Flores-Ortega, 528 U.S. 470, 477 (2000); Peguero v United States,
  526 U.S. 23, 28 (1999).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2019
           t0418
                                                                               Clerk